— Application by the defendant for a writ of error of coram nobis, to vacate a decision and order of this court dated October 19, 1987, affirming a judgment of the Supreme Court, Kings County (Kooper, J.), rendered January 12, 1984, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is granted, to the extent that the decision and order of this court dated October 19, 1987, affirming the judgment rendered January 12, 1984, is vacated, and the defendant is granted leave to perfect his appeal anew within 120 days after the service upon him of a copy of this decision and order, with notice of entry.
Based upon this court’s independent review of the record and the papers submitted by the defendant pro se in support of his application, we conclude that the defendant was denied the effective assistance of appellate counsel (see, People v Chrzanowski, 139 AD2d 755). Under the circumstances, the defendant is entitled to have this court reconsider the appeal de novo (see, People v Casiano, 67 NY2d 906). Mangano, J. P., Brown, Rubin and Harwood, JJ., concur.